DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-16 are allowed.
	Claims 18-19, 23, 25-29, 36, 40 and 41 are rejected.
	Claims 17, 20-22, 24, 30-35 and 37-39 have been canceled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021, has been entered.
 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19: “rib..” in line 6 should be replaced with --rib.--




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, 23, 25-29, 36 and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites the limitation “the other of the ribs of the channel has a first, axial portion extending parallel with the central axis and intersecting the edge of the wall on a second side of the opening to the channel, and a second portion extending helically from the axial portion” in lines 16-19.  This limitation appears to be unsupported 
	Claim 36 recites the limitation “the other of the ribs of the channel has a first, axial portion extending parallel with the central axis and intersecting the edge of the wall on a second side of the opening to the channel, and a second portion extending helically from the axial portion” in lines 16-19.  This limitation appears to be unsupported by applicant’s specification.  Applicant should indicate where in applicant’s original specification, support for this limitation can be found.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the edge" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 36 recites the limitation “an edge of the wall” in line 12.  It is not clear if this is the same edge claimed in line 11 or if it is a second edge.

Allowable Subject Matter
Claims 1-16 are allowed and the reasons for allowance were indicated in the previous Office Action.
Claims 18, 19, 23, 25-29, 36 and 40-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Claim 18 would be allowed because the prior art of record does not show or suggest a filter element for filtering a fluid, having: cylindrical filter media circumscribing a central axis; an annular end fitting at an end of the media, the end fitting having an inwardly-facing wall with an edge which defines a central opening around the central axis; a first ramp surface along the wall of the end fitting for engaging connection formations of a mount of a filter assembly, by which the filter element and the mount can be detachably connected to one another along the central axis, the ramp surface extending approximately helically along an inner surface of the wall from the edge, further including first and second ribs along the inner surface of the wall, and extending along the wall from the edge, the ribs defining a ramp channel with a ramp opening along the edge of the wall, wherein one of the ribs of the ramp channel extends from a helical intersection with the edge of the wall on a first side of the opening to the channel, and the other of the ribs of the channel has a first, axial portion extending parallel with the central axis and intersecting the edge of the wall on a second side of the opening to the channel, and a second portion extending helically from the axial portion, in .
	Claims 19, 23 and 25-29 would be allowed due to their dependency on claim 18.
	Claim 36 would be allowed because the prior art of record does not show or suggest a filter element for filtering a fluid, having: cylindrical filter media circumscribing a central axis; an annular end fitting at an end of the media, the end fitting having an inwardly-facing wall which defines a central opening around the central axis; ribs along the wall of the end fitting for engaging connection formations of a mount of a filter assembly, by which the filter element and the mount can be detachably connected to one another along the central axis, the ribs extending approximately helically along an inner surface of the wall, wherein the ribs include first and second ribs along the inner surface of the wall, and extending along the wall from an edge, the ribs defining a ramp channel with a ramp opening along the edge of the wall, wherein at least a portion of the first and second ribs of the ramp channel extend in parallel relation to one another, wherein one of the ribs of the ramp channel extends from a helical intersection with the edge of the wall on a first side of the opening to the channel, and the other of the ribs of the channel has a first, axial portion parallel to the central axis and intersecting the edge of the wall on a second side of the opening to the channel, and a second portion 
	Claim 40-41 would be allowed due to their dependency on claim 36.


Response to Arguments
	In response to applicant’s argument that Tidwell lacks the new limitations added to claims 18 and 36: This argument is persuasive.  Tidwell lacks the new limitations of claims 18 and 36, as stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778